[J-18-2020]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 IN RE: THE ESTATE OF WILLIAM K.                  :   No. 6 WAP 2019
 MCALEER, DECEASED                                :
                                                  :   Appeal from the Order of the
                                                  :   Superior Court entered August 9,
 APPEAL OF: WILLIAM MCALEER                       :   2018 at No. 932 WDA 2017,
                                                  :   quashing the appeal from the Order
                                                  :   of the Court of Common Pleas of
                                                  :   Allegheny County entered May 30,
                                                  :   2017 at No. 0334 of 2014.
                                                  :
                                                  :   ARGUED: May 27, 2020


                                          ORDER


PER CURIAM

       AND NOW, this 7th day of April, 2021, we reverse the Superior Court’s quashal on

the basis that it lacked jurisdiction to resolve the appeal. Because the Justices are unable

to reach consensus on the merits of the question as to which the Court granted allowance

of appeal, the Superior Court’s alternative substantive rationale for affirming the trial

court’s disclosure order is hereby affirmed by operation of law.

       Chief Justice Baer did not participate in the consideration or decision of this matter.